Case 2:19-cv-00372-JRG Document 98 Filed 11/25/20 Page 1 of 2 PageID #: 2302




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

SPACETIME3D, INC.,                                 §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §    CIVIL ACTION NO. 2:19-CV-00372-JRG
                                                   §
SAMSUNG ELECTRONICS CO., LTD.,                     §
SAMSUNG ELECTRONICS AMERICA,                       §
INC.,                                              §
                                                   §
                Defendants.                        §

                                                ORDER

       Before the Court is Plaintiff SpaceTime3D, Inc.’s (“Plaintiff” or “SpaceTime3D”) Motion

Seeking Leave to Supplement its Infringement Contentions (“Plaintiff’s Motion”). (Dkt. No. 71).

Also before the Court is Defendants Samsung Electronics Co., Ltd. and Samsung Electronics

America, Inc.’s (collectively, “Defendants” or “Samsung”) (together with Plaintiff, the “Parties”)

Motion for Leave to Amend Invalidity Contentions (“Defendants’ Motion”). (Dkt. No. 91).

       The Parties filed a Joint Stipulation Regarding the Parties’ Motions for Leave to

Supplement or Amend Infringement and Invalidity Contentions (the “Stipulation”). (Dkt. No. 97).

In the Stipulation, the Parties agree that there exists good cause for their respective amendments

and supplementations. (Id. at 2). In the Stipulation, Samsung also withdraws its previously-filed

opposition to Plaintiff’s Motion. (Id. at 1).

       Local Patent Rule 3-6(b) allows parties to amend or supplement their invalidity and

infringement contentions “by order of the Court, which shall be entered only upon a showing of

good cause.” Courts consider four factors under the good cause standard: “(1) the explanation for

the failure to meet the deadline; (2) the importance of the thing that would be excluded; (3)
Case 2:19-cv-00372-JRG Document 98 Filed 11/25/20 Page 2 of 2 PageID #: 2303




potential prejudice in allowing the thing that would be excluded; and (4) the availability of a

continuance to cure such prejudice.” Uniloc 2017 LLC v. Google LLC, 2:18-cv-493-JRG-RSP,

2019 WL 6465318, at *1 (E.D. Tex. Dec. 2, 2019).

       The Parties agree that, with respect to Plaintiff’s Motion, “good cause exists because

SpaceTime3D exercised diligence in promptly moving to amend its contentions following

Samsung’s production of source code, the proposed supplement is important because it furnishes

additional details and source code evidence regarding Defendants’ devices, and Defendants will

suffer no prejudice.” (Dkt. No. 97 at 2). The Parties also agree that, with respect to Defendants’

Motion, “Samsung has shown good cause because it has diligently pursued third-party discovery

and notified SpaceTime3D of its attempts to obtain said discovery, the amendments are important

because, in Samsung’s view, they help demonstrate the functionality of prior art systems, and

SpaceTime3D will not be prejudiced by the amendments.” (Id.). The Court agrees with the Parties

and finds that good cause has been shown.
    .
       Having considered the Motions, and in light of the Parties’ Stipulation, the Court is of the

opinion that the Motions should be and hereby are GRANTED. SpaceTime3D is therefore

ORDERED to serve its supplemented P.R. 3-1 Infringement Contentions on Samsung by or before

5:00 p.m. on Wednesday, December 2, 2020. Samsung is ORDERED to serve its amended P.R.

3-3 Invalidity Contentions on SpaceTime3D by or before 5:00 p.m. on Wednesday, December

2, 2020.

       So ORDERED and SIGNED this 25th day of November, 2020.




                                                          ____________________________________
                                                          RODNEY GILSTRAP
                                                          UNITED STATES DISTRICT JUDGE
                                                2
